DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 5 and 8-10 are pending in this application.  Claims 3, 6, and 7 have been cancelled.  Claims 1, 2, 4, 5 and 8-10 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements filed July 23, 2021 and April 2, 2020 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  They have been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant does not teach, “consisting of” with respect to the method of preparing. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107372825 in view of Wynants and Scratch Brewing.
As to claims 1, 2, 4, 5 and 8-10, CN 107372825 teaches a milk beer beverage product and method comprising milk, sucrose, Saccharomyces cerevisiae, and Kluyveromyces marxianus (see entire translation).  CN 107372825 teaches 106-108 CFU/g fresh milk (see entire document, especially claim 4 of 
The claims differ as to the use of lyophilized microorganisms and additional components.
Wynants teaches the conventional use of lyophilized yeast cultures (see entire document).
Scratch Brewing teaches the use of tomato products in the production of beer (see entire document, especially Additional Ingredients).
It would have been obvious to a person of ordinary skill in the art, to use lyophilized yeast as taught by Wynants and additional components as taught by Scratch Brewing in that of CN 107372525 because the use of lyophilized yeast and additional components is well known, expected and well-within the skill of the art.
	As to claims 2 and 4, the ratios for yeasts employed would be no more than a matter of choice and within the skill of the art.
As to claim 8, additional components are known and expected in the production of beer beverages.
	As to claim 10, the lactic acid content would be no more than obvious to that of the starting material.
	Applicant is using well-known components and process steps to obtain no more than expected results.  It is well known in the art to add additional components to beer products to influence the final flavor.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of 
	
CN106666294, CN108485852, CN1690185, CN103988906, and Struyf et al are cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach Saccharomyces cerevisiae and Kluyveromyces marxianus, the ratios, and that a product obtained by being fermented by the compound milk-beer lyophilized fermentation microorganism agent comprises alcohol of less than 0.5%.
As set forth above, CN 107372825 teaches Saccharomyces cerevisiae and Kluyveromyces marxianus (see claim 4).  The prior art teaches the claimed components.  Once the art recognizes the use of Saccharomyces cerevisiae and Kluyveromyces marxianus the manipulation of amounts and processing parameters would be expected and within the skill of the art.  Applicant does not establish criticality to the ratios of known components.  
As set forth above, it is again noted that Applicant does not exclude additional components and/or process steps of the prior art.  Applicant does  It is noted that Applicant does not teach the exclusion of CO2.  It is further noted that carbonation is a matter of choice. CN 107372825 teaches low alcohol content which does not differ from the claimed invention.

In the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.  Applicant is using known components and process steps to obtain no more than expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
March 11, 2022